Citation Nr: 0623587	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-03 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an extension of the current delimiting date 
(May 25, 2002) for VA educational benefits under Title 38, 
Chapter 30 of the United States Code.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973 and from November 1978 to March 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO decision.  The veteran testified 
before the Board in June 2006.  The Board REMANDS the appeal 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

The claims folder now before the Board does not contain all 
the documents needed for review of the case.  For instance, 
it appears that the RO's decision in this matter was in July 
2003, that the veteran filed a notice of disagreement in 
October 2003, and that the RO issued a statement of the case 
in December 2003.  However, none of those documents is in the 
file.  Also, the file does not include any application for 
benefits that precipitated the RO's July 2003 decision.  In 
short, the claims folder is very incomplete at the present 
time.  On remand, the RO should obtain the complete 
vocational rehabilitation folder and should ensure that all 
relevant documents (including but not limited to the relevant 
application for benefits from the veteran, the July 2003 RO 
decision, the veteran's October 2003 notice of disagreement, 
and the December 2003 statement of the case) are associated 
with the claims folder.

Also, the veteran stated that he served in the reserves 
between 1975 and 1977.  On remand, the RO should ascertain 
the dates and type of the veteran's reserve service, such as 
whether he was in the Selected Reserves. 

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Associate all relevant documents with 
the claims folder, including the complete 
vocational rehabilitation folder, the 
veteran's application for benefits that 
triggered the July 2003 RO decision, the 
July 2003 RO decision itself, the 
veteran's October 2003 notice of 
disagreement, the December 2003 statement 
of the case, and all correspondence 
between the veteran and VA during that 
timeframe regarding the issue on appeal.

2.  Ascertain the dates and type of the 
veteran's reserve service, such as whether 
this was in the Selected Reserves. 

3.  If needed in light of any newly 
obtained documents, readjudicate the claim 
for entitlement to an extension of the 
current delimiting date (May 25, 2002) for 
VA educational benefits under Title 38, 
Chapter 30 of the United States Code.  If 
the decision remains adverse to the 
veteran, provide him (and his 
representative, if the veteran appoints 
one in the future) with a supplemental 
statement of the case and the appropriate 
opportunity for response.  Then, return 
the case to the Board, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
WILLIAM M. YATES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


